United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1234
Issued: September 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 5, 2014 appellant, through her attorney, filed a timely appeal from a
November 12, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation benefits on March 6, 2013.
FACTUAL HISTORY
On December 14, 2009 appellant, then a 51-year-old letter carrier, slipped and fell to the
ground, injuring his low back. He filed a claim for benefits, which OWCP accepted for lumbar

1

5 U.S.C. § 8101 et seq.

strain. Appellant stopped work and received temporary total disability compensation from
OWCP. He returned to full-time light duty with restrictions on March 16, 2010.
In an April 13, 2010 report, Dr. Marc J. Levine, a treating physician Board-certified in
orthopedic surgery, stated that appellant continued to experience back pain with some radiation
down his right leg. Appellant tried physical therapy but did not attain any lasting relief. He was
not able to walk as much as he did in the past but was still working light duty. Dr. Levine
advised that radiographic tests showed no evidence of significant instability at the L5-S1 level,
though they did indicate that he had grade 1 to 2 L5-S1 spondylolisthesis. He recommended that
appellant undergo a course of epidural steroid injections.
In order to determine appellant’s residuals from his accepted condition, OWCP referred
him for a second opinion examination to Dr. David Rubinfeld, Board-certified in orthopedic
surgery. In an October 13, 2010 report, Dr. Rubinfeld reviewed the medical history and the
statement of accepted facts and listed findings on examination. He opined that the objective
findings on examination did not support any continuing disability from the accepted lumbar
strain and that the accepted condition had resolved. Dr. Rubinfeld advised that appellant had
degenerative disease and spondylolisthesis of the low back but these conditions were not
causally related to the accepted condition. He found that appellant had no work restrictions
stemming from the December 14, 2009 work injury and required no additional medical treatment
or diagnostic tests for the accepted lumbosacral sprain condition.
In a report dated December 23, 2010, Dr. Levine advised that appellant continued to
work light duty at the employing establishment with restrictions. He experienced an
exacerbation of his lower back discomfort the previous day and was awaiting approval for back
surgery. Dr. Levine reiterated that the diagnoses of L5 bilateral spondylolysis and grade 1 to 2
L5-S1 spondylolisthesis. He placed appellant off work until January 4, 2010 and prescribed
medication for his back spasms.
On January 24, 2011 OWCP issued a notice of proposed termination of appellant’s
medical benefits and eligibility for receipt of disability compensation. It found that the weight of
the medical evidence was represented by Dr. Rubinfeld’s opinion and established that the
accepted lumbar strain condition had resolved without any work-related residuals.
By decision dated March 2, 2011, OWCP terminated appellant’s compensation.
On March 10, 2011 appellant, through his attorney, requested an oral hearing which was
held on June 10, 2011.
In a May 20, 2011 report, Dr. Levine reviewed x-rays, a computerized axial tomography
scan and a magnetic resonance imaging scan of the lumbar spine. He opined that appellant had
an L5 bilateral spondylolysis with a grade 1 to 2 L5-S1 spondylolisthesis. Dr. Levine disagreed
with Dr. Rubinfeld’s opinion, stating that his December 23, 2010 report did not reveal a thorough
understanding of appellant’s medical condition. He asserted that Dr. Rubinfeld described an L5
bilateral spondylosis condition, which referred to a degenerative process and/or arthritic process
of the spine. Dr. Levine stated that appellant actually had an L5 bilateral spondylolysis, a
different pathology. He advised that a spondylolysis was a defect or abnormality in the pars

2

interarticularis and was responsible for appellant’s grade 1 to 2 L5-S1 spondylolisthesis.
Dr. Levine stated that this was the pathology that was causing appellant’s current pain complex.
He stated that this condition existed for many years prior to appellant’s current injury but was
asymptomatic until the December 14, 2009 work injury. Dr. Levine advised that Dr. Rubinfeld
did not take into consideration the full extent of this condition in rendering his opinion, did not
review all of appellant’s diagnostic tests and incorrectly opined that this condition was not
causally related to appellant’s work injury. He stated:
“In summary, it is my belief with a reasonable degree of medical certainty and
based upon the information that has been provided that [appellant] is having
ongoing pain from an injury that he sustained at the workplace when he fell down
steps while carrying mail. [Appellant’s] diagnosis is that of an L5 bilateral
spondylolysis and a grade 1 to 2 spondylolisthesis. While this pathology was
present prior to his injury, it was asymptomatic and did not become symptomatic
until he injured himself at the workplace. It is my belief that [appellant] has made
every effort to utilize pain management and physical therapy techniques to
alleviate his ongoing discomfort. If he chooses to proceed with surgical
intervention, I do believe that this would be causally related to his workers’
compensation injury.”
By decision dated September 7, 2011, an OWCP hearing representative set aside the
March 2, 2011 termination decision. He found a conflict in medical opinion between Dr. Levine
and Dr. Rubinfeld as to whether appellant had residuals of his accepted lumbar strain injury. The
hearing representative remanded the case for referral to an impartial medical specialist to resolve
the conflict.
OWCP referred appellant to Dr. Gregory S. Maslow, a Board-certified orthopedic
surgeon, for an impartial medical evaluation. In a report dated December 20, 2011, Dr. Maslow
stated that appellant sustained a lumbar sprain in the presence of a preexistent lumbar
spondylosis on December 14, 2009. While appellant continued to be symptomatic, his present
symptom complex was causally related to the preexistent spondylosis. Dr. Maslow opined that,
while appellant had no evidence of a neurologic deficit, but his back condition would not be
cleared without surgical intervention. He concluded that appellant could perform full-time work,
with lifting restrictions. On January 5, 2012 OWCP requested that Dr. Maslow clarify his report
as to whether appellant’s accepted lumbar sprain had resolved, his spondylosis was aggravated
by the employment incident and whether appellant had any disability remaining due to the
December 14, 2009 injury. On January 12, 2012 Dr. Maslow responded that appellant had a
preexisting lumbar spondylolysis which was aggravated by the December 14, 2009 incident;
however, the aggravation was temporary. He concluded that appellant’s work restrictions were
due the structural spinal abnormality that existed prior to December 14, 2009.
By decision dated March 7, 2012, OWCP terminated appellant’s compensation benefits.
It found that the report of Dr. Maslow, the impartial medical examiner, was well reasoned and
established that appellant’s accepted lumbar condition had ceased without disability causally
related to the December 14, 2009 injury.

3

On March 12, 2012 appellant requested a hearing before an OWCP hearing
representative.
By decision dated September 13, 2012, an OWCP hearing representative set aside the
March 7, 2012 termination of appellant’s compensation benefits, for referral to a new impartial
medical specialist. He found that Dr. Maslow’s report was not well rationalized or sufficient to
establish that appellant’s current condition was unrelated to the work injury and that there were
no objective findings to support continuing disability.
OWCP referred appellant to Dr. Thomas J. O’Dowd, Board-certified in orthopedic
surgery, for a referee medical examination. In a December 11, 2012 report, Dr. O’Dowd stated
that appellant sustained a lumbar strain/sprain as noted by the statement of accepted facts which
had long since resolved and also had a preexisting, chronic, underlying spinal defect which made
him prone to recurrent episodes of back pain with little or no inciting causes. He stated that the
condition of spondylolysis at L5 which resulted in a grade 1 to 2 spondylolisthesis was
previously symptomatic and most likely the reason for appellant’s continuing ongoing symptom
complex. Dr. O’Dowd noted Dr. Levine’s opinion that this was an exacerbation of his
underlying problem, but stated that without studies showing a worsening of the problem or
progression of the problem directly after the injury, it did not constitute an exacerbation of the
accepted injury. He stated that it was difficult to blame appellant’s ongoing symptoms to a
single episode of trauma.
Dr. O’Dowd explained that appellant’s lumbar strain/sprain and underlying
spondylolisthesis were different conditions. The ongoing symptom complex was related to
appellant’s underlying spinal deformity, while the lumbar strain had long since resolved. This
was especially true given that the patient had previous symptoms and previous trauma. With
regards to his work-related lumbar strain/sprain, appellant was capable of returning to his
previous employment, but his present right knee condition, together with his underlying
spondylolisthesis, caused him to be out of work for the past year; the right knee problem was
severe enough that he was being considered for a knee replacement and was the main reason
appellant was currently not able to perform light-duty work. Dr. O’Dowd reiterated that, while
the spondylolisthesis was persistently symptomatic, it was not caused by a single episode of
trauma. He also had a residual symptom complex which was primarily due his underlying
spondylolysis and spondylolisthesis at L5-S1, resulting in mechanical back pain which was not
work related and not due to his December 2009 work injury. Dr. O’Dowd recommended surgery
to ameliorate appellant’s persistent discomfort and underlying, preexisting spinal deformity.
On February 4, 2013 OWCP issued a notice of proposed termination of compensation. It
found that the weight of the medical evidence, as represented by Dr. O’Dowd’s impartial
opinion, established that his accepted lumbar strain condition had ceased and he had no
work-related residuals from this condition.
By decision dated March 6, 2013, OWCP terminated appellant’s medical benefits and
eligibility for wage loss, finding that Dr. O’Dowd’s impartial opinion represented the weight of
the medical evidence.

4

On April 3, 2013 appellant, through his attorney, requested an oral hearing, which was
held on August 13, 2013.
By decision dated November 12, 2013, an OWCP hearing representative affirmed the
March 6, 2013 termination decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.2 The right to
medical benefits for an accepted condition is not limited to the period of entitlement to
compensation for disability. To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
requires further medical treatment.3
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee the Secretary shall
appoint a third physician who shall make an examination.4 It is well established that, when a
case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.5
ANALYSIS
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits.
In a December 11, 2012 report, Dr. O’Dowd found that appellant’s December 14, 2009
lumbar strain had resolved. Appellant had a preexisting, chronic, underlying spinal defect which
made him prone to recurrent episodes of back pain with little or no inciting causes; a
spondylolysis at L5-S1 which resulted in a grade 1 to 2 spondylolisthesis. Dr. O’Dowd opined
that, without studies showing a worsening or progression of the problem immediately following
the injury, there was no exacerbation of appellant’s preexisting lumbar condition by the accepted
lumbar strain injury. He did not believe that the spondylolisthesis was related to a single episode
of trauma; as the lumbar strain and the underlying spondylolisthesis were different conditions.
Dr. O’Dowd’s ongoing symptom complex was related to his underlying spinal deformity, while
the lumbar strain had long since resolved. With regard to his work-related lumbar strain,
appellant was capable of returning to his previous employment, but he was disabled due to a
right knee condition and the underlying spondylolisthesis. OWCP relied on Dr. O’Dowd’s

2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

I.J., 59 ECAB 408 (2008).

4

Regina T. Pellecchia, 53 ECAB 155 (2001).

5

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

5

opinion in its March 6, 2013 decision, finding that appellant had no continuing disability or
residuals causally related to his lumbar strain condition.
On appeal, counsel argues that Dr. O’Dowd’s impartial medical report was insufficiently
rationalized and does not merit the special weight of a referee medical examiner. He contends
that Dr. O’Dowd was not provided with the proper legal framework to determine causation under
FECA and failed to thoroughly analyze the factual and medical evidence within the proper legal
context. Counsel asserts that appellant’s December 2009 work injury aggravated his underlying
spondylolysis and spondylolisthesis conditions and that Dr. O’Dowd should have found that
these conditions were work related. He attributes appellant’s continuing disability and residuals
to the December 2009 employment injury. Counsel asserted that OWCP should have requested
clarification from Dr. O’Dowd on this issue.
The Board finds that Dr. O’Dowd’s impartial opinion negates the causal relationship
between appellant’s spondylolisthesis defeat and disability related to his employment. The
medical evidence establishes that appellant no longer has any residuals from his accepted lumbar
strain condition. The issue of causation must be based on the medical evidence of record.
Dr. O’Dowd’s opinion is sufficiently probative, rationalized and based upon a proper factual
background. OWCP properly accorded his opinion the special weight of an impartial medical
examiner.6 The Board finds that Dr. O’Dowd’s opinion constituted the weight of medical
opinion and supports OWCP’s March 6, 2013 decision to terminate appellant’s compensation
benefits.
The Board will affirm OWCP’s hearing representative’s November 12, 2013 decision.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits.

6

Gary R. Seiber, 46 ECAB 215 (1994).

6

ORDER
IT IS HEREBY ORDERED THAT the November 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 26, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

